Title: To John Adams from Oliver Wolcott, Jr., 27 June 1798
From: Wolcott, Oliver, Jr.
To: Adams, John



Treasury Department June 27.1798.

The Secretary of the Treasury respectfully reports, to the President of the United States.
That it appears from the enclosed letter of Henry Miller Esquire, Supervisor for the District of Pennsylvania dated June 18th and the letter of William Nichols Inspector of the Revenue for the first survey of the said District, dated the 27th of June instant, that the said William Nichols has misapplied a sum of public money amounting to twenty nine thousand two hundred and seventy one dollars.—
The Secretary of the Treasury submits it as his opinion that William Nichols ought to be immediately removed from the Offices of Inspector and Marshal, which he holds under the Government of the United States—/ All which is most respectfully / submitted.—
Oliver WolcottSecy. of the Treasy.